UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 12, 2010 Stratus Properties Inc. (Exact name of registrant as specified in its charter) Delaware 0-19989 72-1211572 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 98 San Jacinto Blvd., Suite 220 Austin, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(512) 478-5788 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. Stratus Properties Inc. issued a press release dated November 12, 2010, announcing its third-quarter and nine-month 2010 results and updating its W Austin Hotel & Residences development activities (see Exhibit 99.1). Item 9.01 Financial Statements and Exhibits. (d) Exhibits. The Exhibit included as part of this Current Report is listed in the attached Exhibit Index. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Stratus Properties Inc. By: /s/ Erin D. Pickens Erin D. Pickens Senior Vice President and Chief Financial Officer (authorized signatory and Principal Financial Officer) Date:November 12, 2010 Stratus Properties Inc. Exhibit Index Exhibit Number Press release dated November 12, 2010, titled “Stratus Properties Inc. Reports Third-Quarter and Nine-Month 2010 Results and Updates W Austin Hotel & Residences Development Activities.”
